STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                UNPUBLISHED
                                                                September 20, 2016
              Plaintiff-Appellant,

v                                                               No. 326985
                                                                Macomb Circuit Court
MARQUIS ALLEN O’NEAL,                                           LC No. 2014-003314-FC

              Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant,

v                                                               No. 326987
                                                                Macomb Circuit Court
DONALD ODELL ROBERTS,                                           LC No. 2014-003315-FC

              Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant,

v                                                               No. 326988
                                                                Macomb Circuit Court
DEANGELO MARTEZ JONES,                                          LC No. 2014-003316-FC

              Defendant-Appellee.


Before: GADOLA, P.J., and WILDER and METER, JJ.

PER CURIAM.

      In these consolidated appeals, the prosecutor appeals as of right an order granting the
motions of defendants Marquis Allen O’Neal, Donald Odell Roberts, and Deangelo Martz Jones


                                             -1-
to quash bindovers and dismiss charges of second-degree murder, MCL 750.317. We reverse
and remand.

        These cases arose from an altercation involving (1) defendants; (2) the mother of
defendant Jones, Belinda Jones (hereinafter “Belinda”); and (3) one of Belinda’s neighbors,
James Williams (hereinafter “James”). Evidence was presented that, after James confronted the
group at Belinda’s apartment while holding a knife and stick, Jones tackled James to the ground,
defendant Roberts and defendant O’Neal helped physically assault James for approximately 20
minutes, and Belinda stabbed him seven times. James eventually died as a result of
complications from the stab wounds, and defendants and Belinda were arrested and charged with
second-degree murder. Defendants and Belinda were charged together and were bound over as
charged. However, defendants filed motions to quash their bindovers, arguing that the
prosecution failed to present evidence relating to every element of second-degree murder under
an aiding-and-abetting theory. The circuit court quashed defendants’ bindovers, stating that
there was no evidence “put forth of a common plan amongst the defendants to engage in the
alleged assault . . . . In fact, to the contrary; the evidence seemed to suggest that this is more of a
reactive, reaction to an individual that had approached the group and there was no time for any
type of common plan in place.”

        The prosecutor argues that the district court did not abuse its discretion in binding
defendants over on second-degree murder, because the prosecution carried its burden at the
preliminary examination by presenting some evidence of each element of the crime with regard
to each defendant. We agree.

        This Court reviews the district court’s decision to bind a defendant over for trial for an
abuse of discretion. People v Crippen, 242 Mich. App. 278, 282; 617 NW2d 760 (2000). A
circuit court’s ruling on a motion to quash a bindover is reviewed de novo. Id. “Where there is
no abuse of discretion by the district court, a trial court’s decision to quash the information
should be reversed.” People v Hampton, 194 Mich. App. 593, 596; 487 NW2d 843 (1992).

        “The examining magistrate’s function is ‘to determine whether a crime has been
committed and whether there is probable cause for charging the defendant with that crime.’ ”
People v Carlin, 239 Mich. App. 49, 64; 607 NW2d 733 (1999), quoting People v Harris, 190
Mich. App. 652, 657; 476 NW2d 767 (1991). “The prosecution need not establish guilt beyond a
reasonable doubt at the preliminary examination.” People v Drake, 246 Mich. App. 637, 640; 633
NW2d 469 (2001). However, the prosecutor must present “evidence regarding each element of
the crime or evidence from which the elements may be inferred . . . .” Carlin, 239 Mich. App. at
64. When the evidence presented at the preliminary examination “conflicts or raises a
reasonable doubt concerning [the defendant’s] guilt, there are questions for the trier of fact, and
the defendant should be bound over.” Id.

        At the preliminary examination, the prosecutor advanced the theory that defendants were
guilty of second-degree murder under a theory of aiding and abetting. The elements of second-
degree murder are “(1) a death, (2) the death was caused by an act of the defendant, (3) the
defendant acted with malice, and (4) the defendant did not have lawful justification or excuse for
causing the death.” People v Smith, 478 Mich. 64, 70; 731 NW2d 411 (2007). “Malice is defined
as the intent to kill, the intent to cause great bodily harm, or the intent to do an act in wanton and

                                                 -2-
wilful disregard of the likelihood that the natural tendency of such behavior is to cause death or
great bodily harm.” People v Werner, 254 Mich. App. 528, 531; 659 NW2d 688 (2002) (citation
and quotation marks omitted).

        A defendant who does not directly commit second-degree murder, but who “procures,
counsels, aids, or abets” in the commission of the crime may be convicted as if the defendant
actually committed the offense. See MCL 767.39. Aiding and abetting describes all forms of
assistance given to the principal of a crime and encompasses all words or deeds that might
support or encourage the commission of a crime. People v Carines, 460 Mich. 750, 757; 597
NW2d 130 (1999). An aider and abettor’s state of mind may be inferred from all the facts and
circumstances, including a close association between the defendant and the principal, the
defendant’s participation in the planning or execution of the crime, and evidence of flight after
the crime. Id.; People v Bennett, 290 Mich. App. 465, 474; 802 NW2d 627 (2010).

       To support a finding that a defendant aided and abetted a crime, the prosecution
       must show that (1) the crime charged was committed by the defendant or some
       other person, (2) the defendant performed acts or gave encouragement that
       assisted the commission of the crime, and (3) the defendant intended the
       commission of the crime or had knowledge that the principal intended its
       commission at the time he gave aid and encouragement. [People v Izarraras-
       Placante, 246 Mich. App. 490, 495-496; 633 NW2d 18 (2001) (citation and
       quotation marks omitted).]

To show intent for second-degree murder, the prosecutor can show that second-degree murder
was a natural and probable consequence of the commission of an intended offense. People v
Robinson, 475 Mich. 1, 15; 715 NW2d 44 (2006). The Michigan Supreme Court has reasoned
that “a natural and probable consequence of a plan to assault someone is that one of the actors
may well escalate the assault into a murder.” Id. at 11.

        At the preliminary examination, the prosecutor presented evidence establishing the first
element of aiding and abetting—that “the crime charged was committed by the defendant or
some other person.” Izarraras-Placante, 246 Mich. App. at 495. The prosecutor presented
evidence that James died as a result of stab wounds inflicted by Belinda when she intentionally
stabbed him seven times during the physical altercation. Further, the prosecutor presented
evidence that when Belinda stabbed James, he did not possess a weapon and he was lying prone
on the ground being beaten by at least three men. Accordingly, the prosecutor presented
evidence establishing probable cause that Belinda was guilty of second-degree murder. Smith,
478 Mich. at 70. While Belinda claimed that she acted in self-defense, that claim, at best, created
a conflict in the evidence that raised a reasonable doubt regarding her guilt, a question best left to
a jury.

        The prosecutor also presented evidence establishing the second element of aiding and
abetting—that “defendant[s] performed acts or gave encouragement that assisted the commission
of the crime.” Id. James’s fiancée, who witnessed part of the altercation, testified that multiple
men beat James for approximately 20 minutes while he was on the ground unable to defend
himself. One of Belinda’s neighbors identified Jones as the person who started the physical
assault by tackling James to the ground, and she stated that she saw other men join in the fight.

                                                 -3-
A friend of O’Neal and Jones who was a witness to the assault indicated that each of the
defendants were present on the night of the altercation and participated in the assault in some
manner. Further, a police officer testified that Roberts and O’Neal admitted to punching and
kicking James. Accordingly, the prosecutor presented sufficient evidence establishing probable
cause that defendants assaulted James, enabling Belinda to stab him1 and thereby performing acts
that assisted in the commission of second-degree murder.

        Last, the prosecutor presented evidence establishing the intent element of aiding and
abetting second-degree murder—that the charged offense was a natural and probable
consequence of the commission of the intended offense. Robinson, 475 Mich. at 15. Although
the stabbing caused James’s death, the stabbing was the natural and probable consequence of the
physical assault administered by defendants. Testimony indicated that the beating was severe2
and that all three defendants participated in physically assaulting James in some manner. The
Michigan Supreme Court has determined that murder can be a natural and probable consequence
of an assault, Robinson, 475 Mich. at 11, and the prosecutor presented adequate evidence of the
third element of aiding and abetting with regard to all three defendants, such that a trial was
warranted. Again, [w]here preliminary examination evidence conflicts or raises a reasonable
doubt regarding the defendant’s guilt, the question is properly left to the jury at trial and
bindover is required.” People v Honeyman, 215 Mich. App. 687, 692; 546 NW2d 719 (1996).

        The circuit court seems to have found that the prosecutor did not present evidence
establishing the third element of aiding and abetting. In its opinion, the circuit court indicated
that the Robinson Court “explained that ‘a natural and probable consequence of a plan to assault
someone is that one of the actors may well escalate the assault into a murder.’ ” Robinson, 475
Mich. at 11 (emphasis added by the circuit court). Thus, the circuit court found that a common
plan is required to hold a defendant responsible for the actions of another, and that Robinson’s
holding does not “apply to participants in an unplanned, essentially reactive altercation” like
what occurred in this case. Accordingly, because the prosecutor did not present evidence that
defendants participated in an express, prearranged plan to assault James, the circuit court found
that the district court improperly bound defendants over on charges of second-degree murder.

        The circuit court misread the Robinson decision. In Robinson, 475 Mich. at 4, the
defendant joined in a plan with the stated intention of assaulting the victim. After briefly
assaulting the victim by striking him twice, the defendant told his codefendant that “ ‘that was
enough,’ and walked back to the car.” Id. However, the codefendant shot the victim after the
defendant walked away. Id. This Court reversed the defendant’s murder conviction because


1
 We note that a witness stated that the men assaulting James “disarmed” him and that, when
Belinda joined the fight, James no longer had his “stick and pole . . . .”
2
  A neighbor testified that she was scared that “somebody was going to get hurt real bad . . .
[b]ecause of the way they was [sic] hitting him, and beating on him.” The district court properly
acknowledged that the beating was “severe, that there was kicking and continuous[] pounding
[on] this gentleman . . . .” The court stated, “I do find that the natural consequences of this was
that this man would die, and they are all bound over on second[-]degree murder.”


                                                -4-
there was no evidence establishing that the defendant was aware of or shared his codefendant’s
intent to kill the victim, but the Supreme Court found that the defendant was properly convicted
because “the charged offense was a natural and probable consequence of the commission of the
intended offense.” Id. at 4, 15. In reaching that conclusion, the Robinson Court did state, at one
point, that “a natural and probable consequence of a plan to assault someone is that one of the
actors may well escalate the assault into a murder.” Robinson, 475 Mich. at 11. However, the
Court did not indicate that an express, predetermined plan is a prerequisite for a finding of
natural and probable consequences. Rather, the Court indicated that a defendant is responsible
for the natural and probable consequences of his actions. The Robinson Court stated that “a
defendant who intends to aid, abet, counsel, or procure the commission of a crime[] is liable for
that crime as well as the natural and probable consequences of that crime.” Robinson, 475 Mich.
at 3 (emphasis removed). The Court indicated that [o]ne of the natural and probable
consequences [of an aggravated assault] is death.” Id. The Court went on to conclude:

       [A] defendant is liable for the crime the defendant intends to aid or abet as well as
       the natural and probable consequences of that crime. In this case, the trial court
       found that defendant intended to inflict great bodily harm. That intent is sufficient
       for a conviction of aggravated assault or second-degree murder. Alternatively,
       defendant is liable for the homicide because death is one of the natural and
       probable consequences of aggravated assault, the crime defendant committed and
       aided. Either analysis is sufficient to support defendant’s conviction . . . .

               We hold that a defendant must possess the criminal intent to aid, abet,
       procure, or counsel the commission of an offense. A defendant is criminally
       liable for the offenses the defendant specifically intends to aid or abet, or has
       knowledge of, as well as those crimes that are the natural and probable
       consequences of the offense he intends to aid or abet. Therefore, the prosecutor
       must prove beyond a reasonable doubt that the defendant aided or abetted the
       commission of an offense and that the defendant intended to aid the charged
       offense, knew the principal intended to commit the charged offense, or,
       alternatively, that the charged offense was a natural and probable consequence of
       the commission of the intended offense. [Id. at 14-15.]

The Robinson Court also stated:

       It cannot be that a defendant can initiate an assault, leave an already infuriated
       principal alone with the victim, and then escape liability for the murder of that
       victim simply because the principal shot the victim to death, instead of kicking the
       victim to death. . . . [A] defendant is criminally liable as long as the crime is
       within the natural and probable consequences of the intended assaultive crime.
       [Id. at 12-13.][3]



3
  Here, the district court properly acknowledged that the beating was “severe, that there was
kicking and continuous[] pounding [on] this gentleman . . . .” The court stated, “I do find that


                                               -5-
The trial court did not take into account a full reading of Robinson and its meaning. We find that
Robinson supports the bindovers.

        The district court properly exercised its discretion in binding defendants over on second-
degree murder, and the circuit court improperly quashed the bindover and dismissed the charges
against defendants based on a misapplication of law.

       Reversed and remanded for further proceedings. We do not retain jurisdiction.



                                                            /s/ Michael F. Gadola
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Patrick M. Meter




the natural consequences of this was that this man would die, and they are all bound over on
second[-]degree murder.”


                                               -6-